ATTACHMENT TO ADVISORY ACTION

3. CONT.  The proposed amendments to the claims would introduce new limitations not previously considered which would require additional search and examination. In particular, it is noted that claims 3, 4, 38, and 39 have been amended to recite the step of obtaining a “processed” blood sample, to delete a step involving contact of the first mixture with a salt solution to produce a second mixture (previous step ii), and have further been amended to recite a step involving centrifuging a pellet (amended step iv). The proposed amendment to obtain a “processed” blood sample would require additional search and consideration as the applicant in their remarks states that by a processed blood sample encompasses any method for enriching for a population of cells or a mere processing so as to enable the blood sample to be used for in vitro methods. This step of obtaining a processed blood sample has not been previously claimed or examined and may raise new issues of enablement. The deletion of previous step ii simplifies the methodology and would therefore require additional consideration of prior art previously identified and additional search and consideration for potential new prior art. The proposed amendment to amended step iv introduces a step of centrifuging a pellet which would require additional consideration under both 112 (a) for enablement and (b) for indefiniteness. It is noted that in the previous step, the pellet obtained from the initial centrifugation step of the processed blood and neutral buffer is washed and extracted. This step suggests that it is then a resuspended mixture of cells from the pellet which is then to be centrifuged, not the pellet itself. As written, however, the step is confusing and may also raise additional issues of enablement. 

12. CONT. The rejection of claims 3-4, 7, 10-13, 18-19, 21, 25, 31-34, and 36-39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is maintained. Applicant’s argument regarding the proposed amendments to the claims are not found persuasive as these amendments have not been entered. Applicant’s arguments that apply to the pending claims, and applicant’s evidence in the form of several publications submitted with the after-final response, have all been considered but have not been found persuasive. 
The applicant argues that Example 1 discloses that the instant methods were used in a clinical study cited in the specification, and that details of that methodology can be found in an official database for which the response provides a URL. The applicant further argues that the specification provides guidance for the salt solution and neutral buffer and that the specification and claims provide specific centrifugation steps to obtain a pellet comprising smaller, high density cells comprising enriched pluripotent stem cell positive for Sox2, Nanog, and Oct4a. The applicant then cites Appendix A and Appendix B, articles demonstrating that Ficoll gradient centrifugation of various blood samples was known, including applicant’s own previously published work. Finally, the applicant argues that the specification provides guidance for obtaining total mRNA from the enriched stem cells for use in expression assays, and that the prior art supports assays other than qPCR, such as NGS and flow cytometry, citing Appendix C and Appendix D. 
In response, the citation of the clinical trial in Example I does not constitute a disclosure of the specific methodology which may have been used in the actual clinical trial protocol. The clinical trial has not been incorporated by reference and further cannot be relied upon to enable the broad methods as claimed. Applicant is reminded that claims are to be given their broadest reasonable interpretations, and limitations are not to be read into claims from specification. In re Van Guens, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, 35 U.S.C. § 112 requires that the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art. In re Fisher, 166 USPQ 18, 24 (CCPA 1970). In the instant case, the claims recite a broad methodology for predicting and detecting cancer based on analysis of nucleic acid derived from an enriched population of pluripotent stem cells. The specification broadly discloses the same methodology as claimed. The blood sample recited in the specification is not defined and reads on a blood sample from any source, including but not limited to peripheral venous or arterial blood, or umbilical cord blood. For the neutral buffer, the specification discloses Ficoll hypaque, which is a commercial product comprising Ficoll, a branched polymer formed by copolymerization of sucrose and epichlorohydrin and sodium diatrizoate. For the salt solution, the specification discloses sodium chloride. The specification broadly teaches the use of other suitable salt solutions or neutral solutions, but provide no other examples or any such solutions. The specification’s working examples disclose the testing of 1000 human blood samples. The blood is not identified as peripheral blood, but as the samples were collected from healthy subjects in a registered diagnostic human clinical study, it is assumed that the samples were from adults and are not umbilical cord blood samples. The working examples recite as detailed method steps 1) obtaining blood samples, 2) contacting the blood with a neutral buffer, specifically Ficoll-hypaque in a ratio range of 1:1 to 1:20, to obtain a first mixture, 3) contacting  the first mixture with a salt solution, specifically sodium chloride, in a ratio range of 1:2 to 1:10 (salt solution:first mixture) to obtain a second mixture, and 4) processing the second mixture to obtain pluripotent stem cells. This processing step, step 4), of the second mixture is further disclosed as comprising centrifuging the second mixture at a speed of 1000-6000 rpm for 5-20 min to obtain a supernatant and a pellet. The working examples in paragraph 210 then states that the supernatant was subjected to extracting or pellet was subjected to washing to obtain a third mixture which is then subjected to sequential centrifugation for 2-8 rounds at varying speeds from 1000-10,000 rpm to obtain a processed mixture comprising pluripotent stem cells. This section is confusing as it does not clearly indicate whether the third mixture is derived from the supernatant or the pellet. It is noted, though, that other parts of the specification and the claimed methods do indicate that it is the pellet that is washed and centrifuged to obtain a mixture comprising enriched pluripotent stem cells. 
The detailed method steps provided in the working examples, while providing a similar broad range of reagents and conditions as the claimed methods steps, do not in fact specify the particular conditions under which the samples were actually processed in the clinical trial whose data is presented in the specification’s Figures and Tables. Each step of processing the blood sample to derive pluripotent stem cells is described in broad strokes, encompassing a large variety of parameters. In particular, the mixture ratios for the first and second mixtures are very broad, as are the centrifugation speeds and times for first obtaining a supernatant and pellet and second for washing and obtaining enriched pluripotent stem cells, presumably from the pellet. Furthermore, it is noted that the while the working examples identify the cells obtained from the pellet as being pluripotent stem cells, the specification does not provide any actual data demonstrating that cells derived from a centrifugation pellet obtained using any variation of the parameters encompassed by methods disclosed in the working examples, or set forth in the claims, meet any of the art recognized criteria for pluripotent stem cells. The cells mixture obtained from the washed and serially centrifuged pellet were not subjected to any analysis for size, morphology, surface marker analysis, or functional activity, such as ability to differentiate into various cell types and tissues. It is also unclear whether the cells present in the mixture are heterogeneous, and/or what was the level of purity of the putative pluripotent cell population in the final mixture.  
Turning to the step of nucleic isolation and analysis for marker expression. The specification working examples teach the isolation of total mRNA from cells present in the washed and serially centrifuged pellet, and the use of NGS or qPCR for expression analysis of the total mRNA. In particular, the working examples provided detailed guidance for using qPCR. The working examples 4-11 disclose the testing of 20 different samples of total mRNA separately for each of Oct-4, Oct-4a, Sox-2, Nanog, p53, Sirt-1, and Sirt-6. The working examples state that the fold increase in each of these markers individually correlated with the medical history of each patient from which the sample was derived. The applicant discloses additional marker analysis data and fold change data from the 1000 sample study but does not disclose which marker was tested in the samples. The working examples do not disclose any data generated from analysis of Sirt-3, NAD, RAS ERC, erbB2, and ABL expression. 
From these data, the applicant states that they generated what they refer to as an “HrC” range or “range of fold-change” where an HrC/range of fold change of 0-2 for a biomarker in the pluripotent stem cell sample equates to healthy/no risk of cancer. An HrC of 2-6 equates to inflammation present. An HrC of 6-10 equates to pre-cancerous/High risk of imminent cancer. An HrC of 10-20 equates to Stage-I cancer. An HrC of 20-30 equates to Stage-II cancer. An HrC of 30-40 equates to Stage-III cancer, and an HrC of 40 or higher equates to Stage-IV cancer. The applicant further discloses that the types of cancers predicted/detected based on the HrC value and corroborated with patient clinical history data included breast, liver, ovarian, lung prostate, pancreatic, cervical, colon, testicular, thyroid, gastric, and bladder cancers, leukemia, lymphoma, osteosarcoma, Ewing sarcoma, and GIST. However, although applicant has described a correlation between detection of fold increases in expression of  Oct-4, Oct-4a, Sox-2, Nanog, p53, Sirt-1, and Sirt-6, as measured by Oct-4, Oct-4a, Sox-2, Nanog, p53, Sirt-1, or Sirt-6 mRNA present in the total mRNA derived from blood samples from human subjects, and the presence of cancer, or a high risk of developing cancer in the subject, the specification fails to provide sufficient guidance for the cell mixture/cell composition from which the total mRNA is derived, and/or the specific conditions under which such a cell mixture/cell composition is predictably obtained.
As a first issue, the claims and specification recite that the blood sample is mixed with a neutral solution- specifically ficoll hypaque, to provide a first mixture and then contacted with a salt solution to provide a second mixture which is then centrifuged to generate a supernatant and a pellet. The specification further states on page 69 that the blood samples from their 1000 sample study were processed using known techniques before extracting the mRNA. However, at the time of filing, it was well known that ficoll hypaque was used as a means of density gradient separation of elements present in blood samples during centrifugation. Density Gradient Centrifugation Protocol ("Isolation and Cryopreservation of PBMCs - Ficoll Method without plasma collection", 2007, p. 1-11, [accessed 05/27/2021]), hereinafter Protocol, made of record by the previous examiner, provides a common protocol for ficoll based methods of blood separation. This Protocol discloses diluting a blood sample 1:1 with a salt solution, usually PBS, and then carefully layering the diluted sample on top of ficoll in a centrifugation tube (Protocol, page 3). Centrifugation at 591 RCF for 30 min., according to this protocol, yields a density gradient with four layers. A 1st layer which is plasma, a 2nd layer/interface layer (buffy coat layer) which comprises mononuclear cells, a 3rd layer which is Ficoll, and a 4th layer which is a pellet comprised of red blood cells and granulocytes (Protocol, page 4). Similar ficoll methods are common in the prior art, see for example Vissers et al. (1988) J. Immunol. Meth., Vol. 110, 203-207 (cited by applicant as Exhibit C in the response filed on 11/5/21). Vissers et al. teaches to dilute a peripheral blood sample 1:1 with a sodium chloride solution and to lay the diluted blood onto Ficoll-hypaque and centrifuge at 400 x g for 30 min. (Vissers et al., page 204). Please note that the calculation for converting relative centrifugal force (RCF) ( x g) to rpm is g=(1.118X10-5)xRxS2, where R is the radius of the centrifuge and S is the rpm (alternatively rpm= square root of g/r x 1.118X10-5). Thus, the rpm relative to RCF depends on the rotor radius of the centrifuge and is therefore centrifuge specific. The state of the prior art in regards to the use of ficoll and salt solutions for separating out populations of cells in a blood sample, as evidenced by Protocol and Vissers et al. above, clearly teaches that following blood collection, the first mixture comprises blood and a salt solution, not blood and ficoll. Further, neither undiluted nor diluted blood are mixed with ficoll. Mixing the ficoll with the blood or diluted blood would destroy its use as a means of density gradient separation. Thus, the methodology disclosed in the specification and in the working examples is opposite to established and common methods of blood separation using salt solution and ficoll. Interestingly, applicant’s post-filing publication, Tripathi et al. (2021) Stem Cell Rev. and Rep., Vol. 17, 1827-1839, which discloses some of the same data presented in the instant application generated from the 1000 sample clinical study, teaches that the blood samples used to develop the HrC mRNA test were processed to enrich for VSELs as described by Bhartiya et al. (2012) Stem Cells and Development, Vol. 21(1), 1-6 (see Tripathi et al., page 1828). Bhartiya et al. , now cited as Appendix A, teaches that the isolation of putative pluripotent stem cells from peripheral blood termed Very Small Embryonic-Like Stem Cells (VSELs). Bhartiya et al. teaches that unlike other stem cells which have been identified in the blood, VSELs do not localize with other mononuclear cells in the buffy coat layer during ficoll density gradient purification of blood. Instead, Bhartiya et al. teaches that the VSELs, due to their small size and high nucleo-cytoplasmic ratio, are found in the pellet along with red blood cells and granulocytes following ficoll centrifugation (Bhartiya et al., pages 1-3 and 5). The specific methodology used by Bhartiya et al. to enrich for these VSELs involved dilution of a blood sample 1:1 with PBS, overlay of the diluted blood onto Ficoll-Hypaque followed by centrifugation at 1500 rpm for 30 min. which resulted in the expected four layers (Bhartiya et al., page 2 and Figure 1). Bhartiya et al. teaches that the fourth layer, the RBC pellet, was collected, diluted and centrifuged at 800 g for 15 min remove most of the RBCs, then the supernatant was collected, recentrifuged at 1000g for 10 min and the pellet resuspended in PBS to make what Bhartiya et al. described as the layer 5 (Bhartiya et al., page 2). Based on the teachings of the instant inventors in Tripathi et al. and the teachings of Bhartiya et al., it appears that the inventors in fact used the common ficoll technique to separate blood, where the blood was first diluted with salt and then layered onto ficoll to generate the four layers, where the pellet from this separation comprises RBCs and VSELs, the putative pluripotent stem cells.  Thus, the claimed methods do not reflect the methodology known in the prior art or the methodology later published by applicants for enriching for a putative pluripotent stem cell using ficoll and centrifugation. There is also no specific teachings in either the prior art or specification for enriching any putative pluripotent stem cell or VSEL by mixing blood with ficoll or any other neutral solution, following by mixing that solution with a salt solution and then centrifuging such that the pellet contains a verifiable pluripotent stem cell population expressing the markers as claimed, and whose mRNA can be used to in qPCR assays to generate HrC values seen in the working examples and in applicant’s post-filing publications. It is also noted that the specification, while alluding to the use of other assays for determining potential fold increase in expression in a marker such as Oct4 or Oct4a, does not provide any working examples which demonstrate that NGS or flow cytometry can be used to assay the isolated nucleic acid, specifically mRNA, for biomarker expression. While applicant’s points to Appendix C and D as evidence that NGS and flow cytometry can be used for gene expression analysis of mRNA, these references do not demonstrate that use of either of these methods would yield data conforming to the same fold increase correlation between the expression of the claimed biomarkers and cancer. It is also noted that the claims are not limited to the isolation and analysis of mRNA but further read on isolation of any type of nucleic acid. Thus, it is reiterated that the specification does not provide sufficient guidance for the breadth of assays capable of analyzing biomarker expression in mRNA or any other nucleic acid and correlating fold increase in expression with cancer. 
Turning to the state of the art for the enrichment of pluripotent stem cells from blood, and in particular peripheral blood, it is noted that the prior art at the time of filing teaches that only a small portion of cells in the peripheral blood may be characterized as pluripotent stem cells. Zhang et al., in a review of peripheral blood stem cells, teaches that the majority of stem cells in the blood are multipotent, not pluripotent, stem cells (Zhang et al. (2012) Stem Cell Rev and Rep, Vol. 8, 917-925, see page 917).  Zhang teaches that MSCs, mesenchymal stem cells, are considered pluripotent but that there are few such cells in peripheral blood and are a challenge to isolate (Zhang et al., page 919). Zhang et al. also teaches CD14+ stem cells/MOMPS which are CD14 expressing pluripotent stem cells which resemble fibroblasts and express the embryonic stem cells markers Nanog and Oct-4 (Zhang et al., page 919). Zhang et al. further teaches VSELs in peripheral blood and cord blood, which are reported as population of Sca-1+/lin-/CD45- cells which further express the pluripotency markers SSEA-1, Oct-4, Nanog, and Rex-1, and are capable of differentiating into multiple cell lineages (Zhang et al., page 919). At the time of filing, the majority of these putative pluripotent stem cells were isolated using FACs based on positive and negative selection of various combinations of markers. Ratajczak et al., and Sovalat et al., for example, teach methods of isolating VSELs by flow cytometry where VSELs were separated based on small size, and on CD133+ or CXCR4 + and Lin-/CD45- (Ratajczak et al. (2009) Am. J. Pathol., Vol. 174(6), 1-8 and Sovalat et al. (2016) Stem Cells International, Vol. 2016, Article ID 7651645, doi.org/10.1155/2016/7651645, pages 1-8). Both Ratajczak et al. and Sovalat et al. teach that the VSEL cells are Oct-4 positive, and Sovalat et al. further teaches that the VSEL are Nanog and Sox-2 positive (Sovalat et al., page 5). Bhartiya et al., as discussed above, teaches that a similar population can be isolated from the RBC pellet following commonly used ficoll separation of blood. The VSEL population taught by Bhartiya also expresses Nanog, and nuclear Oct-4 as measured by q-PCR (Bhartiya et al., pages 5-6). However, the prior art also teaches that VSEL and their potential as pluripotent stem cells is controversial with a number of prominent researchers, including Irving Weissman, Jozef Dulak, and Rutiger Alt, failing in their attempts to either isolate such cells, or demonstrate that they exhibit any pluripotency (Abbott (2013) Nature, Vol. 499, page 390). Abbott quotes Ratajczak, cited above, who states that other investigators who failed to reproduce their results “never visited my lab to witness exactly how we carry out the method” (Abbott, page 390). Abbott quotes Weissman in response to Ratajczak’s statement as saying, “science has to be reproducible, and methods described so that others can reproduce them” (Abbott, page 390). This controversy was not resolved at the time of filing, and at the very least points to the critical importance a specific and reproducible methodology for isolating putative VSEL pluripotent stem cells. In the absence of a predictable and reproducible methodology for isolating the VSEL cells, applicant’s methods of analyzing the mRNA from such cells cannot be practiced. Applicant’s response does not address any of the cited references which establish a lack of predictability in the prior art for isolating and utilizing VSEL pluripotent stem cells using any specific methodology, including methods encompassed by applicant’s claimed methods. 
Therefore, it is maintained that in view of the nature of the invention and specifically the isolation of a population of pluripotent stem cells from the blood, the nature of ficoll separation methods as density gradient separation requiring dilution of the blood with a salt solution prior to overlaying the diluted blood on ficoll, rather the reverse where blood and ficoll are mixed together, the evidence of applicant’s post-filing publication that the HrC value is determined using total mRNA derived from a pellet of RBCs and VSEL cells generated following art recognized ficoll density gradient separation of peripheral blood, the lack of specific guidance provided in the specification for any specific protocol capable of enriching VSEL or any other pluripotent stem cell according to the actual methodology claimed, the controversy in the prior art as to whether VSEL cells exist and are pluripotent, and the breadth of the claims, it would have required undue experimentation to practice the methods as claimed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633